Opinion Sur Exceptions
Shoyer, J.,
Three members of this court are firmly convinced that the General Assembly has removed from judicial determination every vestige of our former power to declare a charitable accumulation void on the ground that it is unreasonable as to either duration or amount. By section 6 (a) (1) of the Estates Act of 1947, as amended on February 17,1956, P. L. (1955) 1073, sec. 3, the legislature has stated its views on this branch of the law and has preempted the field. This is subject, of course, to our inherent power to grant judicial relief against a proven “result that is absurd, not merely unreasonable” *: Statutory Con*26struction Act of May 28, 1937, P. L. 1019, sec. 52(1), 46 PS §552(1); Watson v. Witkin, 343 Pa. 1, 6; Commonwealth v. Darcy, 362 Pa. 259, 272; Commonwealth ex rel. Scull v. Grant, 2 Woodw. Rep. 379, 384. The essence of the evil of any accumulation is its unreasonableness, which legislative sanction now declares to be no evil at all “in a trust for any charitable purpose”. We are aware of the correlation between the adjectives, “absurd” and “unreasonable”, but we also recognize the difference in degree as logically expressed in the phrase reductio ad absurdum. See Homestead Borough v. Defense Plant Corporation, 356 Pa. 500, 508. That the instant record discloses no present absurdity in the prospective growth of this prescribed accumulation does not close the door to proof of such fact (if it should become a fact) in the future. This construction we believe to be consistent with our judicial duty to interpret, not to legislate.
We believe that the learned auditing judge in his readjudication has fully answered and completely refuted every argument advanced by the Masonic Homes at Elizabethtown, Pa., the charity here involved, or by the Commonwealth. It should be noted that the charity is no longer an exceptant, for the reason stated by its counsel, Mr. McKinley, that the charity has fully explained its position on previous occasions both to the auditing judge and to this court en banc, and, commendably, does not wish to be considered a litigant in the bitter-end sense of the word.
Very little need be added to what Judge Saylor has so persuasively said. His readjudication, under its headings of Pennsylvania Statutory Law and Section 1, refers to the correlation between the rule against perpetuities and the rule against accumulations as ex*27pressed by the legislature in sections 4 and 6 of the Estates Act. In amending section 6 to conform to the phraseology of section 4, the legislature reversed the emphasis of the Commonwealth’s public policy and made validity of accumulations the rule, invalidity the exception. If the sacrifice of substance to form was done unwittingly, such error can be corrected easily and readily by legislative amendment. The statutes of other States, for example, New York, provide that the ultimate decision as to the “reasonableness, amount and duration” of the charitable accumulation rests with the court. Such a provision seems clear enough, and if enacted as an addendum to the Pennsylvania statute, would undoubtedly empower this court to decide what is reasonable, or not, in future cases. We suggest that the Commonwealth, as parens patriae, might well urge such amendment upon the legislature before some other testator, encouraged by the present statutory language, directs an even more extreme accumulation than exists in the present will.
Since three members of this court would dismiss the exceptions of the Commonwealth for the above reasons, as well as those stated by the learned auditing judge, the exceptions are dismissed and the readjudication is confirmed absolutely.

 This is a slight paraphrase of the actual language of the statute which reads:
“Section 52. Presumptions in Ascertaining Legislative Intent.— In ascertaining the intention of the Legislature in the enactment *26of a law, the courts may he guided by the following presumptions among others:
“(1) That the Legislature does not intend a result that is absurd, impossible of execution or unreasonable; . . .”